Citation Nr: 1600325	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right rib disorder (claimed as rib pain).

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, tinnitus, right foot and right rib disorders.  The Veteran timely appealed that decision.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2010; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has had no VA examinations of his claimed bilateral hearing loss, tinnitus, right foot, or right rib disorders.  The Veteran has submitted private evidence of hearing loss, right rib costal pain, and right leg osteomyelitis; he has also indicated that he has tinnitus.  The Veteran testified at his October 2010 DRO hearing that he was exposed to acoustic trauma as a result of his basic training, including gunfire and artillery noise during AIT training.  The Veteran additionally submitted a January 1975 service treatment record indicating right rib and foot pain after falling off a pole.  

In light of the above evidence, the Board finds that the low threshold for obtaining VA examinations in this case have been met and therefore a remand is necessary in order to afford the Veteran VA examinations of his claimed disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral hearing loss, tinnitus, right foot, and right rib disorders, which is not already of record, including any ongoing treatment from Drs. C.T. or O.A.F.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated bilateral hearing impairment and tinnitus are related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus and their impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any hearing impairment identified in accordance with § 3.385 and tinnitus, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure alleged therein during basic training.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the positive nexus opinion offered by his private examiner, Dr. O.A.F., in a May 2009 letter.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any right foot and right rib disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the right foot and right rib disorders found, including right leg osteomyelitis any arthritic conditions thereof.  

The examiner should additionally address whether the Veteran's diagnosis of a right rib costal pain has any underlying malady associated with it, or whether the Veteran's sole right rib condition is pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

For any diagnosed right foot and/or right rib disorders found, including right leg osteomyelitis, the examiner should opine whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the noted fall from a pole in January 1975 resulting in right rib and foot injuries.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the positive nexus opinion offered by his private physician, Dr. C.T., in an August 2009 letter, as well as any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, right foot, and right rib disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




